                                               Case 3:18-cv-07653-JD Document 31 Filed 11/15/19 Page 1 of 3



                                    1   George M. Lee (SBN 172982)
                                           gml@seilerepstein.com
                                    2   SEILER EPSTEIN LLP
                                        275 Battery Street, Suite 1600
                                    3   San Francisco, CA 94111
                                        Phone: (415) 979-0500
                                    4   Fax: (415) 979-0511
                                    5   Attorneys for Plaintiffs
                                        CHAD LINTON, PAUL MCKINLEY STEWART,
                                    6   FIREARMS POLICY FOUNDATION,
                                        FIREARMS POLICY COALITION,
                                    7   SECOND AMENDMENT FOUNDATION,
                                        THE CALGUNS FOUNDATION and MADISON
                                    8   SOCIETY FOUNDATION
                                    9
                                   10
                                                                        UNITED STATES DISTRICT COURT
                                   11
                                   12                                NORTHERN DISTRICT OF CALIFORNIA
                                   13
                                        CHAD LINTON, et al.,                                        Case No. 3:18-cv-07653-JD
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                                      Plaintiffs,                                   DECLARATION OF GEORGE M. LEE IN
                                   15
                                                                                                    SUPPORT OF PLAINTIFFS’ MOTION FOR
                                   16            vs.                                                LEAVE TO FILE AMENDED COMPLAINT

                                   17   XAVIER BECERRA, in his official capacity as                 [FRCP 15]
                                        Attorney General of California, et al.,
                                   18                                                               DATE:   JANUARY 2, 2020
                                   19                 Defendants.                                   TIME:   10:00 A.M.
                                                                                                    COURTROOM: 11, 19TH FLOOR
                                   20                                                               JUDGE:  HON. JAMES DONATO
                                   21
                                   22
                                                 I, George M. Lee, declare as follows:
                                   23
                                                 1.        I am an attorney at law, in good standing, duly licensed to practice law in this
                                   24
                                        state and appear before its courts. I am admitted to practice and appear before the Northern
                                   25
                                        District of California. I am counsel of record for plaintiffs Chad Linton et al. in this action. I
                                   26
                                        have personal knowledge of the facts stated herein, and if called as a witness, could competently
                                   27
                                        testify thereto.
                                   28
                                        //


                                                                                               1
                                             DECL. OF GEORGE M. LEE IN SUPPORT OF PLAINTIFFS’ MOTION FOR LEAVE TO AMEND | CASE NO. 3:18-cv-07653-JD
                                               Case 3:18-cv-07653-JD Document 31 Filed 11/15/19 Page 2 of 3



                                    1           2.      This declaration is made in support of plaintiffs’ motion for leave to file their First
                                    2   Amended Complaint in this action.
                                    3
                                    4                             PROPOSED FIRST AMENDED COMPLAINT
                                    5           3.      Pursuant to Northern District Civil Local Rule 10-1, the proposed First Amended
                                    6   Complaint (“FAC”) is attached hereto as Exhibit A.
                                    7           4.      Amending the complaint by and through the proposed FAC would accomplish
                                    8   three things:
                                    9                   a.      First, the proposed FAC would correct the current name of plaintiff
                                   10   California Gun Rights Foundation (CGF) from its former name as Calguns Foundation;
                                   11                   b.      Second, the Proposed FAC would insert defendant Brent E. Orick in his
                                   12   capacity as Acting Director of the Bureau of Firearms, in lieu of defendant Martin Horan as
                                   13   originally pled; and
SEILER EPSTEIN LLP




                                   14                   c.      Third, the proposed FAC would include allegations pertaining to new
                Attorneys at Law




                                   15   party/proposed plaintiff Kendall Jones. These allegations are based upon the same policies at
                                   16   issue in this complaint, i.e., whether the State of California may deny individuals the right to
                                   17   own, possess and purchase firearms based upon out-of-state felony convictions that have
                                   18   previously been set aside and/or vacated by courts in their respective states of origin. In this
                                   19   case, the allegations pertaining to Mr. Jones are based upon a prior felony conviction from the
                                   20   state of Texas that was set aside, vacated and dismissed over 30 years ago. (See FAC at ¶¶ 54-
                                   21   65).
                                   22           5.      Mr. Jones’s claims are ripe, as they arise from the denial of a Certificate of
                                   23   Eligibility to own/possess firearms in the State of California, and the constitutional injury is
                                   24   ongoing. Although Mr. Jones’s claims might be brought in a separate action, and related to and
                                   25   consolidated with the instant case as they arise from the same DOJ policies at issue, in order to
                                   26   promote the efficiency of actions in one unified proceeding, and to allow us to represent
                                   27   plaintiffs in an economical and affordable manner, disposition of this action in one proceeding
                                   28   by amendment of the complaint is favored and requested.


                                                                                             2
                                           DECL. OF GEORGE M. LEE IN SUPPORT OF PLAINTIFFS’ MOTION FOR LEAVE TO AMEND | CASE NO. 3:18-cv-07653-JD
                                                Case 3:18-cv-07653-JD Document 31 Filed 11/15/19 Page 3 of 3



                                    1            6.     Amendment of the complaint in this manner will not result in any prejudicial
                                    2   delay or require the parties to supplement any discovery responses. Thus far, the only
                                    3   documents that have been requested and produced are those pertaining to plaintiffs Linton and
                                    4   Stewart’s DOJ/criminal record files, attempted firearm purchase, and some documents pertaining
                                    5   to the alleged DOJ policies at issue. Presumably, all documents pertaining to the reasons for Mr.
                                    6   Jones’s denial of firearm are in the possession of defendants as well. No depositions have been
                                    7   taken, and counsel undersigned believes that the addition of Mr. Jones as a party/plaintiff will
                                    8   not involve alteration of the current summary judgment motion filing deadline of June 22, 2020.
                                    9   Accordingly, plaintiffs do not anticipate modification of any pretrial scheduling order, which
                                   10   only contemplated the completion of fact witness discovery by April 22, 2020, and the filing of
                                   11   the motion for summary judgment.
                                   12            7.     For these reasons, and based upon the lack of prejudice to the defendants, leave to
                                   13   file the FAC is respectfully requested pursuant to Fed. Rule of Civil Procedure 15(a)(2).
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                   15                                   EFFORTS TO MEET AND CONFER
                                   16            8.     Immediately after being retained by Mr. Jones, on November 6, 2019, I sent a
                                   17   copy of the proposed First Amended Complaint, in redline form, to Deputy Attorney General
                                   18   Maureen Onyeagbako, counsel of record for defendants, and requested that defendants stipulate
                                   19   to the filing of the FAC. I followed up with a further email on November 12, 2019. On
                                   20   November 13, 2019, I spoke with Deputy Attorney General Onyeagbako in an attempt to meet
                                   21   and confer regarding our requested stipulation to file the amended complaint. At that time, Ms.
                                   22   Onyeagbako indicated that defendants would not stipulate to the filing of the amended
                                   23   complaint.
                                   24            I declare under penalty of perjury that the foregoing is correct. Executed November 15,
                                   25   2019.
                                   26
                                                                                                              GEORGE M. LEE
                                   27
                                   28


                                                                                             3
                                           DECL. OF GEORGE M. LEE IN SUPPORT OF PLAINTIFFS’ MOTION FOR LEAVE TO AMEND | CASE NO. 3:18-cv-07653-JD
